DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/JP2018/018360 filed on 5/11/2018. Claims 7-11 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder (i.e. “section”) that is coupled with functional language (determining, transmitting, receiving) without reciting sufficient structure to perform the recited function and the generic placeholder is not 7, 8, 10 and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: Figures 7-10 and related description in the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0158334, hereinafter Kim). 

Regarding claim 7, Kim discloses a terminal comprising: a control section that determines, based on higher layer signaling, whether or not to use an interlace for a resource of an uplink control channel, 
A transmitting section that transmits the uplink control channel [The UE includes a transmitter (transmitting section) (Kim paragraph 0364, Figure 29); and the UE may transmit the PUCCH in the determined resource through the transmitter (Kim paragraph 0366. Also see Kim paragraph 0010)].

Regarding claim 9, Kim discloses a radio communication method for a terminal, comprising:
determining, based on higher layer signaling, whether or not to use an interlace for a resource of an uplink control channel, the interlace including a plurality of resource blocks allocated for each certain spacing [Kim discloses a terminal for transmitting an uplink control channel (PUCCH) to a base station where the terminal is configured to determine PUCCH resource for transmitting a PUCCH to be one or more resource elements included in one or more interlaces configured with resource blocks apart from each other by same spacing (Kim paragraph 0010). The eNB may configure combinations of interlace index or RBs in a specific interlace index by RRC signaling (Kim paragraph 0345)]; and
Transmitting the uplink control channel [The UE may transmit the PUCCH in the determined resource through the transmitter (Kim paragraph 0366. Also see Kim paragraph 0010)]. 

Regarding claim 10, Kim discloses a base station comprising: a transmitting section that transmits, to a terminal via higher layer signaling, information indicating to use an interlace for a resource of an uplink control channel, the interlace including a plurality of resource blocks allocated for each certain spacing [Kim Figure 29 discloses a base station which includes a transmitter (i.e. a transmitting section section) for transmitting information indicating PUCCH resource to the UE, which may be 
A receiving section that receives the uplink control channel using the interlace [The base station may receive a PUCCH in the resource from the UE through the receiver (i.e. a receiving section)(Kim paragraph 0367. Also see Kim paragraph 0020)].

Regarding claim 11, Kim discloses a system comprising a terminal and a base station [see Kim Figures 6 and 29], wherein the terminal comprises:
A control section that determines, based on higher layer signaling, whether or not to use an interlace for a resource of an uplink control channel, the interlace including a plurality of resource blocks allocated for each certain spacing [Kim Figure 29 discloses a UE which includes a processor (i.e. a control section) for implementing functionality of the disclosure (Kim Figure 29, paragraphs 0362-0366). The terminal is configured to determine uplink control channel (PUCCH) resource for transmitting a PUCCH to be one or more resource elements included in one or more interlaces configured with resource blocks apart from each other by same spacing (Kim paragraph 0010). The eNB may configure combinations of interlace index or RBs in a specific interlace index by RRC signaling (Kim paragraph 0345)]; and
A transmitting section that transmits the uplink control channel [The UE includes a transmitter (transmitting section) (Kim paragraph 0364, Figure 29); and the UE may transmit the PUCCH in the determined resource through the transmitter (Kim paragraph 0366. Also see Kim paragraph 0010)], and the base station comprises: 
A receiving section that receives the uplink control channel [The base station may receive a PUCCH in the resource from the UE through the receiver (i.e. a receiving section)(Kim paragraph 0367. Also see Kim paragraph 0020)].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lunttila et al. (US 2020/0337072, hereinafter Lunttila).

Regarding claim 8, Kim discloses the terminal according to claim 7. Kim further discloses that a physical control format indicator channel (PCFICH) is transmitted which carries the information about symbol used for transmission of control channel (i.e. indication of control channel format) (Kim paragraphs 0098 and 0099). Kim Figures 16, 17 and 19 disclose various PUCCH formats.
Kim does not expressly disclose wherein a length of the transmission using the first uplink control channel format is 1 or 2 symbols and a length of the transmission using the second uplink control channel format is 4 or more and 14 or less symbols.
However, in the same or similar field of invention, Lunttila discloses that New Radio may support a short PUCCH (a first uplink control channel format) and a long PUCCH (a second uplink control channel format) (Lunttila paragraph 0039). Long PUCCH duration may be from 4 symbols to 14 symbols (Lunttila paragraph 0040). Short PUCCH may occupy 1 or 2 symbols (Lunttila paragraph 0043). The UE receives a configuration (via RRC message) from the base station that indicates resource(s) for long PUCCH, short PUCCH etc. (see Lunttila paragraphs 0062 and 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Lunttila to have the features of wherein the control section uses, based on indication from a base station, a first uplink control channel format or a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.